 



Exhibit 10.3
[PolyOne Letterhead]
[Date]
[Name]
[Title]
[Address]
Dear                     :
     PolyOne Corporation (the “Company”) considers the establishment and
maintenance of a sound and vital senior management to be essential to protecting
and enhancing the best interests of the Company and its shareholders. In this
connection, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change of control may exist and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the distraction and even the departure of senior
management personnel to the detriment of the Company and its shareholders.
Accordingly, the Company’s Board of Directors has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s senior management, including yourself, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change of control of the
Company.
     In order to induce you to remain in the employ of the Company, and to
continue your employment notwithstanding the occurrence or threat of occurrence
of a transaction that results in a change of control of the Company, this letter
agreement (“Agreement”) sets forth the benefits that the Company agrees shall be
provided to you in the event a Change of Control (as hereinafter defined in
Paragraph 3) should occur during the term of this Agreement and in the event
that your employment is thereafter terminated under such circumstances as are
expressly provided in Paragraph 4.
     In making provision for the payment of these benefits, it is not the
Company’s intention to alter in any way the compensation and benefits that would
be paid to you in the absence of a Change of Control.

1.           TERM. This Agreement shall commence on [DATE] and shall continue
through December 31, ___, provided, however, that commencing on January 1,
___and each January 1st thereafter, the term of this Agreement shall
automatically be extended for one additional year, unless at least 90 days prior
to such January 1st date, the Company shall have given notice that it does not
wish to extend this Agreement. Upon the occurrence of a Change of Control during
the term of this Agreement, including any extensions thereof, this Agreement
shall automatically be extended until the end of your Period of

 



--------------------------------------------------------------------------------



 



    Employment (as hereinafter defined in Paragraph 2), and may not be
terminated by the Company during such time.   2.           PERIOD OF EMPLOYMENT.
Your “Period of Employment” shall commence on the date on which a Change of
Control occurs and shall end on the date that is ___months after the date on
which such Change of Control occurs. Notwithstanding the foregoing, however,
your Period of Employment shall not extend beyond the Mandatory Retirement Date
(as hereinafter defined in Paragraph 3) applicable to you.   3.  
        CERTAIN DEFINITIONS. For purposes of this Agreement:

  (a)   A “Change of Control” shall mean

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company where such acquisition causes such Person to own 25% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not be deemed to result
in a Change of Control: (A) any acquisition directly from the Company that is
approved by the Incumbent Board (as defined in subsection (ii), below, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any Person pursuant to a
transaction that complies with clauses (A), (B) and (C) of subsection
(iii) below; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 25% as a result of a
transaction described in clause (A) or (B) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 25% or more of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% of
more of the Outstanding Company Voting Securities inadvertently, and such Person
divests as promptly as practicable a sufficient number of shares so that such
Person beneficially owns (within the meanings of Rule 13d-3 promulgated under
the Exchange Act) less than 25% of the Outstanding Company Voting Securities,
then no Change of Control shall have occurred as a result of such Person’s
acquisition; or

- 2 -



--------------------------------------------------------------------------------



 



  (ii)   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or     (iii)   The consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation, or other transaction (“Business Combination”) excluding,
however, such a Business Combination pursuant to which (A) the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (B) no Person (excluding any
employee benefit plan (or related trust) of the Company, the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or     (iv)   approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company except pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
subsection (iii), above.

  (b)   The term “Mandatory Retirement Date” shall mean the compulsory
retirement date, if any, established by the Company for those executives of the
Company

- 3 -



--------------------------------------------------------------------------------



 



      who, by reason of their positions and the size of their nonforfeitable
annual retirement benefits under the Company’s pension, profit-sharing, and
deferred compensation plans, are exempt from the provisions of the Age
Discrimination in Employment Act, 29 U.S.C. Sections 621, et seq., which date
shall not in any event be earlier for any executive than the last day of the
month in which such executive reaches age 65.

4.           COMPENSATION UPON TERMINATION OF EMPLOYMENT. If, during the Period
of Employment, the Company shall terminate your employment for any reason (other
than for a reason and as expressly provided in Paragraph 5 hereof), or if you
shall terminate your employment for “Good Reason” (as hereinafter defined in
subparagraph 4(f)), then the Company shall be obligated to compensate you as
follows:

  (a)   The Company shall, at your election (which shall be made on the signing
of this Agreement and which may be changed by you as of any January 1st that
occurs prior to a Change of Control by giving prior written notice of such
change to the Company), either (i) continue your base salary at the rate in
effect immediately prior to the Change of Control or, if greater, immediately
prior to the Date of Termination (as hereinafter defined in Paragraph 7) (“Base
Salary”) for a period equal to the shorter of (A) [12 or 24 or 36] months,
commencing on the Date of Termination, or (B) the period from the Date of
Termination to your Mandatory Retirement Date, if any (whichever period applies
shall hereinafter be known as the “Payment Period”) or (ii) pay to you in a lump
sum, by not later than the fifth day following the Date of Termination, an
amount equal to one-twelfth of your annualized Base Salary, multiplied by the
number of months, including fractional months, in the Payment Period;     (b)  
By not later than the fifth day following the Date of Termination, the Company
shall pay you in a lump sum an amount equal to the product of (x) the number of
months, including fractional months, in the Payment Period and (y) under the
Company’s annual bonus or similar incentive plan (the “Annual Incentive Plan”),
one-twelfth of your “target annual incentive amount” in effect prior to the
Change of Control for the calendar year in which the Change of Control occurs.
Your “target annual incentive amount” under the Annual Incentive Plan is
determined by multiplying your salary range midpoint by the incentive target
percentage that is applicable to your incentive category under such Plan;    
(c)        

  (i)   The Company shall maintain in full force and effect, for your continued
benefit, for the Payment Period, all health and welfare benefit plans and
programs or arrangements in which you were entitled to participate immediately
prior to the Date of Termination, as long as your continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that your participation in any such plan or program is barred, the
Company shall provide you with benefits substantially similar to those to which
you would have been entitled to

- 4 -



--------------------------------------------------------------------------------



 



      receive under such plans and programs, had you continued to participate in
them as an employee of the Company plus an amount in cash equal to the amount
necessary to cause the amount of the aggregate after-tax compensation and
employee benefits you receive pursuant to this provision to be equal to the
aggregate after-tax value of the benefits that you would have received if you
continued to receive such benefits as an employee. Notwithstanding the preceding
two sentences, this subsection 4(c)(i) shall not restrict the Company’s right to
modify or discontinue any benefit; provided, however, that you shall not be
treated less favorably than similarly situated active employees (including
non-highly compensated, salaried employees as similarly situated for such
purpose) who were employed by the Company immediately prior to the Change of
Control.     (ii)   If you have met the requirements for retirement eligibility
under the Company’s general retirement policies on the Date of Termination, the
Company shall provide you after the end of the Payment Period with those health
and welfare benefits, if any, as in effect from time to time, to which you would
have been entitled under the Company’s general retirement policies if you had
been eligible to retire and you had retired immediately prior to the Change of
Control, with the Company paying that percentage of the premium cost of the
plans that it would have paid under the terms of the plans in effect immediately
prior to the Change of Control with respect to individuals who retire at age 65,
regardless of your actual age on the Date of Termination. If the percentage of
premium cost that the Company pays for you is greater than the percentage of
premium cost that the Company pays for other similarly situated retirees, the
Company may treat the differential amount as taxable to you and pay you an
additional amount in cash equal to the amount necessary to cause the after-tax
value of the benefit that you receive to be equal to the after-tax value of the
benefit you would have received had the Company not treated the differential
amount as taxable to you. Notwithstanding the preceding two sentences, this
subsection 4(c)(ii) shall not restrict the Company’s right to modify or
discontinue any benefit, or the portion of the premium cost thereof paid by the
Company; provided, however, that you shall not be treated less favorably with
respect to any such modification or discontinuance than similarly situated
individuals (including non-highly compensated, salaried employee retirees as
similarly situated for such purpose) who retired at or after age 65 under the
terms and conditions in effect immediately prior to the Change of Control (or
under the terms and conditions that would have applied to persons who were
eligible to retire, if they had retired, immediately prior to the Change of
Control);

  (d)   The Company shall, for one year after the Date of Termination, provide
financial planning services substantially similar to what you were entitled to
receive immediately prior to the Change of Control; and

- 5 -



--------------------------------------------------------------------------------



 



  (e)    

  (i)   The Company shall, in addition to the benefits to which you are entitled
under the retirement plans or programs in which, as of immediately prior to the
Change of Control, you both participate and are actually accruing benefits, pay
you in a lump sum in cash at your normal retirement date (or earlier retirement
date should you so elect), as defined in such retirement plans or programs, an
amount equal to the excess, if any, of (A) the actuarial equivalent of the
retirement pension to which you would have been entitled under the terms of such
retirement plans or programs had you accumulated additional years of continuous
service under such plans equal in length to your Payment Period, over (B) the
actuarial equivalent of the retirement pension to which you are entitled under
the terms of such retirement plans or programs, determined without regard to
this subsection (i). For purposes of subsection (i), (w) the terms of a
retirement plan or program shall be those in effect immediately prior to the
Change of Control or the Date of Termination, whichever is more favorable to
you; (x) the length of the Payment Period shall be added to total years of
continuous service for determining vesting and the amount of benefit accrual and
to the age that you will be considered to be for the purposes of determining
eligibility for normal or early retirement calculations; (y) your actual age
shall be used for determining the amount of any actuarial reduction; and (z) for
the purposes of calculating benefit accrual, the amount of compensation you
shall be deemed to have received during each month of your Payment Period shall
be equal to the sum of your Base Salary prorated on a monthly basis, plus under
the Annual Incentive Plan, one-twelfth of your “target annual incentive amount”
in effect prior to the Change of Control for the calendar year in which the
Change of Control occurs. For purposes of this subsection (i), “retirement plan
or program” shall mean any plan or program to the extent such plan or program is
a “defined benefit plan,” within the meaning of Section 3(35) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); and “actuarial
equivalent” shall be determined using the same methods and assumptions as those
utilized immediately prior to the Change of Control under the applicable
retirement plan or program in which you participate for purposes of this
subsection (i).     (ii)   The Company shall, in addition to the benefits to
which you are entitled under any defined contribution plans and programs in
which, as of immediately prior to the Change of Control, you are eligible to
participate and receive employer contributions, pay you in a lump sum in cash
within 30 calendar days following the Date of Termination an amount equal to the
product of (A) the sum of all amounts payable to you under subparagraphs 4(a)
and 4(b), multiplied by (B) the sum of (x) the aggregate maximum percentage(s)
of eligible compensation you were eligible to receive as employer matching
contributions under all such defined contribution plans for the plan year(s) in
which occurs the Change

- 6 -



--------------------------------------------------------------------------------



 



      of Control or the Date of Termination, whichever is more favorable to you,
determined without regard to any change in any such plan adverse to you adopted
after the Change of Control, plus (y) the aggregate maximum percentage(s) of
eligible compensation you were eligible to receive as employer non-elective
contributions under all such defined contribution plans for the plan year(s) in
which occurs the Change of Control or the Date of Termination, whichever is more
favorable to you, determined without regard to any change in any such plan
adverse to you adopted after the Change of Control. For purposes of this
subsection (ii), defined contribution plan or program shall mean any plan or
program to the extent such plan or program is a “defined contribution plan,”
within the meaning of Section 3(34) of ERISA; “employer matching contributions”
shall mean those employer contributions that are conditioned upon your making
employee after-tax contributions and/or employee pre-tax contributions and that
are not “discretionary contributions” (as hereinafter defined), but in no event
shall employer matching contributions be deemed to include employee pre-tax
contributions regardless of whether employee pre-tax contributions are
considered employer contributions for any purpose; “employer non-elective
contributions” shall mean employer contributions that are not employer matching
contributions and that are not “discretionary contributions” (as hereinafter
defined); “discretionary contributions” shall mean employer contributions that
under the terms of the applicable defined contribution plan as in effect
immediately prior to the Change of Control or the Date of Termination, whichever
is more favorable to you, were not required to be made, determined without
regard to any requirement that the participant be employed during the plan year
or at another relevant time in order to be eligible to receive such
contributions, except that an employer contribution that would otherwise be
considered a discretionary contribution under this definition shall not be
considered a discretionary contribution if prior to the Date of Termination, the
Company (or other employer related to the Company maintaining the plan) has
communicated to participants in such plan that such contribution will, or is
likely to, be made. For purposes of determining the maximum percentage of
eligible compensation you were eligible to receive as employer matching
contributions and/or for purposes of determining the maximum percentage of
eligible compensation you were eligible to receive as employer non-elective
contributions, if under the terms of the applicable defined contribution plan
the contribution structure is a per capita structure or a step-rate or similar
structure, or if the contribution structure has changed during the plan year,
then the maximum percentage shall be determined or adjusted as necessary or
appropriate to carry out the intent of this subsection (ii); provided that if
you are also covered with respect to any such defined contribution plan (the
“first plan”) by another defined contribution plan that provides for
contributions in respect of any limitations under the terms of the first plan,

- 7 -



--------------------------------------------------------------------------------



 



      there shall be no duplication of payment with respect to those
arrangements.

  (f)   For purposes of this Agreement, “Good Reason” shall mean:

  (i)   except as a result of the termination of your employment pursuant to
Paragraph 5 hereof and without your express written consent, (A) one or more
changes in your duties, responsibilities, reporting relationships and status
that, when considered in the aggregate as compared with your duties,
responsibilities, reporting relationships and status immediately prior to a
Change of Control, constitute a material demotion, [FOR ALL EXECUTIVES EXCEPT
THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND CHIEF LEGAL OFFICER:
except that a diminution in your duties or responsibilities that occurs solely
because the Company is no longer an independent publicly-held entity shall not
be deemed to be a reduction in your duties or responsibilities,] (B) the
assignment to you of new duties or responsibilities that, in the aggregate, (1)
are materially inconsistent with, and (2) materially and adversely change, your
positions, duties, responsibilities, reporting relationships and status as in
effect immediately prior to a Change of Control, (C) a reduction in your annual
Base Salary or target annual incentive amount, (D) the failure to continue your
health, welfare and retirement benefits, perquisites, vacation policy, fringe
benefits, long-term incentive compensation programs, and relocation benefits and
policies (including indemnification against loss on the sale of your residence
in connection with your relocation) on either a substantially similar basis or
with substantially similar aggregate economic value, as compared with
immediately prior to a Change of Control, (E) the Company requires that you
change the principal location of your work, which results in an additional
commute of more than 50 miles, or (F) the Company requires you to travel away
from your office in the course of discharging your responsibilities or duties at
least one-third more (in terms of aggregate days in any calendar year or in any
calendar quarter when annualized for purposes of comparison) than was required
of you for the calendar year immediately preceding the Change of Control;    
(ii)   the failure of the Company to obtain the assumption of and the agreement
to perform this Agreement by any successor as contemplated in Paragraph 11
hereof; [or]     (iii)   any purported termination of your employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
Paragraph 6 hereof[./; or]

          (iv) [FOR THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND
CHIEF LEGAL OFFICER: your election to terminate your employment

- 8 -



--------------------------------------------------------------------------------



 



with the Company for any reason during the 30-day period immediately following
the first anniversary of the first occurrence of a Change of Control.]
     In order to have Good Reason, you must give the Company a Notice of
Termination satisfying the requirements of Paragraph 6 [FOR THE CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER AND CHIEF LEGAL OFFICER: , except with respect
to (iv) above,] within 60 calendar days of the occurrence of the event that
constitutes Good Reason. For purposes of subsections (i)(A), (i)(B) and (i)(D)
of subparagraph 4(f), Good Reason shall exist only if the Company fails to
remedy the event or events constituting Good Reason within (x) 90 calendar days
after receipt of the Notice of Termination from you, if the Notice was received
by the Company within 90 calendar days after a Change of Control, or (y) 30
calendar days, for all other Notices. For purposes of subsection (i)(C) of
subparagraph 4(f), Good Reason shall exist only if the Company fails to remedy
the event or events constituting Good Reason within five business days after
receipt of the Notice of Termination from you.

5.           TERMINATION FOR CAUSE. If your employment is terminated for any of
the following reasons and in accordance with the provisions of this Paragraph 5,
you shall not be entitled by virtue of this Agreement to any of the benefits
provided in the foregoing Paragraph 4:

  (a)   If, as a result of your incapacity due to physical or mental illness,
you shall have been absent from your duties with the Company on a full-time
basis for 120 consecutive business days, and within thirty (30) days after a
written Notice of Termination (as hereinafter defined in Paragraph 6) is given,
you shall not have returned to the full-time performance of your duties;     (b)
  If the Company shall have Cause. For the purposes of this Agreement, the
Company shall have “Cause” to terminate your employment hereunder upon (i) the
willful and continued failure by you to substantially perform your duties with
the Company, which failure causes material and demonstrable injury to the
Company (other than any such failure resulting from your incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to you by the Board which specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, and
after you have been given a period (hereinafter known as the “Cure Period”) of
at least thirty (30) days to correct your performance, or (ii) the willful
engaging by you in other gross misconduct materially and demonstrably injurious
to the Company. For purposes of this paragraph, no act, or failure to act, on
your part shall be considered “willful” unless conclusively demonstrated to have
been done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interests of the
Company.

     Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
Notice of Termination which shall include a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board (excluding you for this purpose, if you are then a member of the
Board) at a meeting of the Board called and held for the purpose (after
reasonable

- 9 -



--------------------------------------------------------------------------------



 



notice to you and an opportunity for you, together with your counsel, to be
heard before the Board), finding that in the good faith opinion of the Board you
were guilty of conduct set forth above in clauses (i), including the expiration
of the Cure Period without the correction of your performance, or (ii) of the
preceding subparagraph and specifying the particulars thereof in detail.

  (c)   If you die while employed by the Company or if you retire from such
employment during your Period of Employment, then you shall not be entitled to
any of the benefits provided by this Agreement and the benefits to which you or
your beneficiary shall be entitled shall be determined without regard to the
provisions hereof.

6.           NOTICE OF TERMINATION. Any termination of your employment by the
Company or any termination by you for Good Reason shall be communicated by
written notice to the other party hereto. For purposes of this Agreement, such
notice shall be referred to as a “Notice of Termination.” Such notice shall, to
the extent applicable, set forth the specific reason for termination, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

7.           DATE OF TERMINATION. “Date of Termination” shall mean:

  (a)   If you terminate your employment for Good Reason, the date specified in
the Notice of Termination, but in no event more than sixty (60) days after
Notice of Termination is given, subject, however, to the expiration of the
90-day or five-day period specified in subparagraph 4(f), if applicable, in
which the Company may remedy the event or events constituting Good Reason,
except to the extent such remedy period is waived by the Company;     (b)   If
your employment is terminated for Cause under subparagraph 5(b), the date on
which a Notice of Termination is given, except that the Date of Termination
shall not be any date prior to the date on which the Cure Period expires without
the correction of your performance;     (c)   If your employment pursuant to
this Agreement is terminated following absence due to physical incapacity, under
subparagraph 5(a), then the Date of Termination shall be thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such thirty (30) day
period); or     (d)   If your employment is terminated by the Company other than
under subparagraph 7(b) or 7(c), the date specified in the Notice of
Termination.

     Subject to subparagraph 10(b), a termination of employment by either the
Company or by you shall not affect any rights you or your surviving spouse may
have pursuant to any other agreement or plan of the Company providing benefits
to you, except as provided in such agreement or plan.

- 10 -



--------------------------------------------------------------------------------



 



8.           CERTAIN ADDITIONAL PAYMENTS.

  (a)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined (as hereafter provided) that any payment or distribution
by the Company or any of its affiliates to you or for your benefit (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Paragraph 8) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 (or any successor provisions) of the Internal
Revenue Code of 1986, as amended (the “Code”), or to any similar tax imposed by
state or local law, or any interest or penalties are incurred by you with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereinafter collectively referred to as the “Excise Tax”),
then you shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”) in an amount such that after payment by you
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed on the Gross-Up
Payment, you retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For purposes of determining the amount of the
Gross-Up Payment, you shall be considered to pay (x) federal income taxes at the
highest rate in effect in the year in which the Gross-Up Payment will be made
and (y) state and local income taxes at the highest rate in effect in the state
or locality in which the Gross-Up Payment would be subject to state or local
tax, net of the maximum reduction in federal income tax that could be obtained
from deduction of such state and local taxes.     (b)   Subject to the
provisions of subparagraph 8(c), all determinations required to be made under
this Paragraph 8, including whether and when such a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the accounting firm that was,
immediately prior to the Change of Control, the Company’s independent auditor
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and to you within fifteen (15) business days of the receipt
of notice from you that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, you shall appoint another nationally recognized accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Paragraph 8, shall be paid by the Company to you
within five (5) days of the receipt of the Accounting Firm’s determination. If
the Accounting Firm determines that no Excise Tax is payable by you, it shall
furnish you with a written opinion that you have substantial authority not to
report any Excise Tax on your federal, state or local income or other tax return
with respect to such benefit or amount. Any determination by the Accounting Firm
shall be binding upon the Company and

- 11 -



--------------------------------------------------------------------------------



 



      you. As a result of the uncertainty of the application of Section 4999 of
the Code and the possibility of similar uncertainty regarding applicable state
or local tax law at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to subparagraph 8(c) and you
thereafter are required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to you or for your benefit.  
  (c)   You shall notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of the Gross-Up payment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after you
are informed in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies you in writing prior to the expiration of
such period that it desires to contest such claim, you shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim, and     (iv)   permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold you
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subparagraph 8(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of any such claim and may, at
its sole option, either direct you to pay the tax claimed and sue for a refund
or contest the claim in any permissible

- 12 -



--------------------------------------------------------------------------------



 



      manner, and you agree to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs you to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to you, on an interest-free basis and
shall indemnify and hold you harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for your taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

  (d)   If, after the receipt by you of an amount advanced by the Company
pursuant to subparagraph 8(c), you become entitled to receive any refund with
respect to such claim, you shall (subject to the Company’s complying with the
requirements of subparagraph 8(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Company pursuant to subparagraph 8(c), a determination is made that you shall
not be entitled to any refund with respect to such claim and the Company does
not notify you in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.     (e)   You and the Company shall each provide
the Accounting Firm access to and copies of any books, records and documents in
your possession or the Company’s possession, as the case may be, as reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Paragraph 8.     (f)   The federal, state and
local income or other tax returns filed by you shall be prepared and filed on a
consistent basis with the determination of the Accounting Firm with respect to
the Excise Tax payable by you. You shall report and make proper payment of the
amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of your federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment. If prior to the filing of your federal

- 13 -



--------------------------------------------------------------------------------



 



      income tax return, or corresponding state or local tax return, if
relevant, the Accounting Firm determines that the amount of the Gross-Up Payment
should be reduced, you shall within five business days pay to the Company the
amount of such reduction.     (g)   Notwithstanding any provision of this
Agreement to the contrary, but giving effect to any redetermination of the
amount of Gross-Up payments otherwise required by this Paragraph 8, if (i) but
for this sentence, the Company would be obligated to make a Gross-Up Payment to
you, and (ii) the aggregate “present value” of the “parachute payments” to be
paid or provided to you under this Agreement or otherwise does not exceed 1.05
multiplied by three times your “base amount,” then the payments and benefits to
be paid or provided under this Agreement shall be reduced (or repaid to the
Company, if previously paid or provided) to the minimum extent necessary so that
no portion of any payment or benefit to you, as so reduced or repaid,
constitutes an “excess parachute payment.” For purposes of this subparagraph
8(g), the terms “excess parachute payment,” “present value,” “parachute
payment,” and “base amount” shall have the meanings assigned to them by
Section 280G of the Code. The determination of whether any reduction in or
repayment of such payments or benefits to be provided under this Agreement is
required pursuant to this subparagraph 8(g) shall be made at the expense of the
Company, if requested by you or the Company, by the Accounting Firm. Appropriate
adjustments shall be made to amounts previously paid to you, or to amounts not
paid pursuant to this subparagraph 8(g), as the case may be, to reflect properly
a subsequent determination that you owe more or less Excise Tax than the amount
previously determined to be due. In the event that any payment or benefit
intended to be provided under this Agreement or otherwise is required to be
reduced or repaid pursuant to this subparagraph 8(g), you shall be entitled to
designate the payments and/or benefits to be so reduced or repaid in order to
give effect to this subparagraph 8(g). The Company shall provide you with all
information reasonably requested by you to permit you to make such designation.
In the event that you fail to make such designation within 10 business days
prior to the Date of Termination or other due date, the Company may effect such
reduction or repayment in any manner it deems appropriate.

9.           COVENANTS.

  (a)   [For 24 and 36 month agreements only:] During the term of this Agreement
specified in Paragraph 1 (the “Term”) and for a period ending one year following
the Date of Termination, if you have received or are receiving benefits under
this Agreement, you shall not, without the prior written consent of an officer
of the Company, directly or indirectly, engage in any Competitive Activity. For
this purpose, “Competitive Activity” means your participation in the management
of any business enterprise if such enterprise engages in substantial and direct
competition with the Company and such enterprise’s sales of any product or
service competitive with any product or service of the Company amounted to 10%
of such enterprise’s net sales for its most recently completed fiscal year and
if the

- 14 -



--------------------------------------------------------------------------------



 



      Company’s net sales of said product or service amounted to 10% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” shall not include (i) the mere ownership of securities in any
publicly-traded enterprise, if such ownership is less than 5% of the outstanding
voting securities or units of such enterprise or (ii) participation in the
management of any such enterprise other than in connection with the competitive
operations of such enterprise.     (b)   During the Term, the Company agrees
that it will disclose to you its confidential or proprietary information (as
defined in this subparagraph 9(b)) to the extent necessary for you to carry out
your obligations to the Company. You hereby covenant and agree that you will not
during the Term or thereafter disclose to any person not employed by the
Company, or use in connection with engaging in competition with the Company, any
confidential or proprietary information of the Company. For purposes of this
Agreement, the term “confidential or proprietary information” shall include all
information of any nature and in any form that is owned by the Company and that
is not publicly available (other than by your breach of this subparagraph 9(b))
or generally known to persons engaged in businesses similar or related to those
of the Company. Confidential or proprietary information shall include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, and all other secrets and all other information
of a confidential or proprietary nature. For purposes of the preceding two
sentences, the term “Company” shall also include any subsidiary controlled by
the Company (collectively, the “Restricted Group”). The foregoing obligations
imposed by this subparagraph 9(b) shall not apply (i) during the Term, in the
course of the business of and for the benefit of the Company, (ii) if such
confidential or proprietary information has become, through no fault of yours,
generally known to the public or (iii) if you are required by law to make
disclosure (after giving the Company notice and an opportunity to contest such
requirement). These rights of the Company are in addition to and without
limitation to those rights and remedies otherwise available by law for
protection of the types of such confidential or proprietary information.     (c)
  You hereby covenant and agree that during the Term and for a period ending one
year after the Date of Termination you will not, without the prior written
consent of the Company, on your behalf or on behalf of any person, firm or
company, directly or indirectly, attempt to influence, persuade or induce, or
assist any other person in so persuading or inducing, any employee or customer
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.     (d)   You and the Company agree that
the covenants contained in this Paragraph 9 are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction any such covenant is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify any
provision or provisions of such covenants as to the court will appear not

- 15 -



--------------------------------------------------------------------------------



 



      reasonable and to enforce the remainder of the covenants as so amended.
You acknowledge and agree that the remedy at law available to the Company for
breach of any of your obligations under this Paragraph 9 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, you acknowledge, consent and agree
that, in addition to any other rights or remedies that the Company may have at
law, in equity or under this Agreement, upon adequate proof of your violation of
any such provision of this Agreement, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage.

10.          NO OBLIGATION TO MITIGATE DAMAGES; NO EFFECT ON OTHER CONTRACTUAL
RIGHTS.

  (a)   You shall not be required to refund the amount of any payment or
employee benefit provided for or otherwise mitigate damages under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for under this Agreement be reduced by any compensation or the
value of any benefits earned by you as the result of any employment by another
employer after the date of termination of your employment with the Company, or
otherwise. Subject to subparagraph 10(b), the provisions of this Agreement, and
any payment or benefit provided for hereunder, shall not reduce any amount
otherwise payable, or in any way diminish your existing rights, or rights which
would occur solely as a result of the passage of time, under any other
agreement, contract, plan or arrangement with the Company.     (b)   To the
extent, and only to the extent, a payment or benefit that is paid or provided
under this Agreement would also be paid or provided under the terms of another
plan, program, agreement or arrangement of, or assumed by, the Company or any of
its affiliates, including, without limitation, any Employment Agreement or
Management Continuity Agreement, such applicable plan, program, agreement or
arrangement shall be deemed to have been satisfied by the payment made or
benefit provided under this Agreement.

11.          SUCCESSORS AND BINDING AGREEMENT.

  (a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to you, to assume and agree to perform this Agreement.     (b)  
This Agreement shall be binding upon the Company and any successor of or to the
Company, including, without limitation, any person acquiring directly or
indirectly all or substantially all of the assets of the Company whether by
merger, consolidation, sale or otherwise (and such successor shall thereafter be
deemed “the Company” for the purposes of this Agreement), but shall not
otherwise be assignable by the Company.

- 16 -



--------------------------------------------------------------------------------



 



  (c)   This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amounts would still be payable to you pursuant to Paragraph 4 hereunder if
you had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee, or other designee or, if there be no such designee, to your estate.

12.           NOTICES. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

13.           GOVERNING LAW. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.

14.           MISCELLANEOUS. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by you and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof, have been made by either party which are not set forth expressly in this
Agreement. [FOR THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND CHIEF
LEGAL OFFICER: This Agreement supersedes, as of the date first above written,
any prior agreements between you and the Company covering the same subject of
this Agreement. You agree that you have no further rights under any such prior
agreement.] References to Paragraphs and subparagraphs are to paragraphs and
subparagraphs of this Agreement. Any reference in this Agreement to a provision
of a statute, rule or regulation shall also include any successor provision
thereto.

15.           VALIDITY. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

16.           COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.

- 17 -



--------------------------------------------------------------------------------



 



17.           WITHHOLDING OF TAXES. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

18.           NONASSIGNABILITY. This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Paragraph 11 above. Without limiting the foregoing, your right to
receive payments hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than by a transfer
by your will or by the laws of descent and distribution and in the event of any
attempted assignment or transfer contrary to this Paragraph 18, the Company
shall have no liability to pay any amounts so attempted to be assigned or
transferred.

19.           DISPUTE RESOLUTION.

  (a)   All disputes arising out of, relating to or concerning this Agreement,
the breach of this Agreement, your termination, or the termination of your
employment shall be resolved pursuant to this Paragraph 19. This includes all
claims or disputes whether arising in tort or contract and whether arising under
statute or common law, including, without limitation, Ohio Revised Code
Chapter 4112.01 et seq., Ohio Revised Code Section 4117.01, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967, as amended, and all other federal
and state employment statutes. Any such dispute shall be resolved by arbitration
held in Cleveland, Ohio, under the then-current Employment Dispute rules of the
American Arbitration Association (“AAA”). The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This agreement to arbitrate shall be specifically enforceable.
Notwithstanding the foregoing, the Company shall not be required to seek or
participate in arbitration regarding any breach of your covenants contained in
Paragraph 9, but may pursue its remedies for such breach in a court of competent
jurisdiction in the city in which the Company’s principal executive offices are
based.     (b)   You and the Company agree that you or it must file any request
for arbitration with the AAA and serve on the other party within six (6) months
after the date on which the dispute arose and hereby waive any statute of
limitations to the contrary.     (c)   The arbitrator shall have no authority to
extend, modify, or suspend any of the terms of this Agreement. The arbitrator is
not empowered to award damages in excess of compensatory damages and you and the
Company hereby waive any right to recover such damages with respect to any
dispute resolved by arbitration. The Company shall pay the fees and costs of the
arbitrator. The arbitrator shall make his award in writing and shall accompany
it with an opinion discussing the evidence and setting forth the reasons for his
award. The decision of the arbitrator within the scope of the submission shall
be final and binding on you and

- 18 -



--------------------------------------------------------------------------------



 



      the Company, and any right to judicial action on any matter subject to
arbitration hereunder is waived (unless otherwise required by applicable law),
except suit to enforce this arbitration award. If the rules of the AAA differ
from those of this Paragraph 19, the provisions of this Paragraph 19 shall
control.

20.           LEGAL FEES AND EXPENSES. If a Change of Control shall have
occurred, thereafter the Company shall pay and be solely responsible for:

  (i)   100% of the first $100,000 and     (ii)   70% of any excess above
$100,000, of

any and all attorneys’ and related fees and expenses incurred by you to
successfully (in whole or in part, and whether by modification of the Company’s
position, agreement, compromise, settlement, or administrative or judicial
determination) enforce this Agreement or any provision hereof or as a result of
the Company or any shareholder of the Company contesting the validity or
enforceability of this Agreement or any provision hereof. To secure the
foregoing obligation, the Company shall, within 90 days after being requested by
you to do so, enter into a contract with an insurance company, open a letter of
credit or establish an escrow in a form satisfactory to you.

21.           EMPLOYMENT RIGHTS. Nothing expressed or implied in this Agreement
shall create any right or duty on your part or on the part of the Company to
have you remain in the employment of the Company prior to the commencement of
the Period of Employment; provided, however, that any termination of your
employment, for any reason other than those set forth in Paragraph 5, following
the commencement of any discussion with a third party, or the announcement by a
third party of the commencement of, or the intention to commence, a tender
offer, or other intention to acquire all or a portion of the equity securities
of the Company that ultimately results in a Change of Control shall (unless such
termination is conclusively demonstrated to have been wholly unrelated to any
such activity relating to a Change of Control) be deemed to be a termination of
your employment after a Change of Control for purposes of this Agreement and
both the Period of Employment and the Payment Period shall be deemed to have
begun on the date of such termination.

22.           RIGHT OF SETOFF. There shall be no right of setoff or counterclaim
against, or delay in, any payment by the Company to you or your designated
beneficiary or beneficiaries provided for in this Agreement in respect of any
claim against you or any debt or obligation owed by you, whether arising
hereunder or otherwise.

23.           RIGHTS TO OTHER BENEFITS. Except as provided in subparagraph
10(b), the existence of this Agreement and your rights hereunder shall be in
addition to, and not in lieu of, your rights under any other of the Company’s
compensation and benefit plans and programs, and under any other contract or
agreement between you and the Company.

24.           RELEASE. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay or provide any compensation or benefits
hereunder in connection with the termination of your employment unless you first
sign a general release

- 19 -



--------------------------------------------------------------------------------



 



    substantially in the form attached hereto as Exhibit A and you do not revoke
such release during the time period set forth therein for revocation.   25.  
        SURVIVAL. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Paragraphs 4, 8,
9, 19, 20 and 21 shall survive any termination or expiration of this Agreement
or the termination of your employment following a Change of Control for any
reason whatsoever.

- 20 -



--------------------------------------------------------------------------------



 



     If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

                  Sincerely,    
 
                POLYONE CORPORATION    
 
            ACCEPTED AND AGREED TO AS OF THE DATE HEREOF.   By direction of the
Compensation Committee of the Board of Directors    
 
           
 
  By        
 
[Name]
     
 
Kenneth M. Smith    
 
      Vice President and    
 
      Chief Human Resources Officer    

     I hereby elect to take any base salary amounts which may be payable under
subparagraph 4(a)

     
           in a lump sum
   
or          
  (check one)
           in installments
   
 
   

         
 
 
 
[Name]    

- 21 -



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE OF ALL CLAIMS
     This General Release of all Claims (this “Agreement”) is made and entered
into as of                     ,      , by and between POLYONE CORPORATION, an
Ohio corporation (the “Company”), and                                         
(the “Executive”). As used in this Agreement, the term “Company” will include
its predecessors, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, employees, successors, assigns,
representatives, agents and counsel, unless the context clearly requires
otherwise.
     In consideration of the promises set forth in this Agreement, Executive and
the Company agree as follows:

1.           Effectiveness of Agreement. This Agreement will be effective on the
eighth day after it is executed by Executive, provided that Executive has not
revoked Executive’s release as provided in Section 5.2 below (the “Effective
Date”).

2.           Termination of Employment; Resignations. The parties acknowledge
that Executive’s employment relationship with the Company ceased on
                               (the “Termination Date”). Executive hereby
agrees, that effective the day after the Termination Date, Executive will resign
(a) as an employee of the Company, (b) from all Company boards and offices,
including those of any affiliate or subsidiary of the Company, and (c) from all
administrative, fiduciary or other positions Executive may hold or have held
with respect to arrangements or plans for, of or relating to the Company. The
Company consents to and accepts all such resignations. After the Termination
Date, neither the Company nor Executive will represent or state to any other
party that Executive has any authority to act for or on behalf of the Company or
has any relationship with the Company [other than as a stockholder].

3.           Severance. In consideration of the promises contained herein,
within five (5) days after the Effective Date, the Company will deliver to
Executive a check in the amount of $                    , payable to Executive.
Such payment will be in [full and complete] satisfaction of the Company’s
obligations under Paragraphs 4(a) and 4(b) of Executive’s Management Continuity
Agreement, dated as of                     ,           (the “Management
Continuity Agreement”) and may also include all or a portion of the Company’s
obligations under Paragraph 8 of the Management Continuity Agreement. In
addition, the Company acknowledges its obligation to deliver to Executive on
                    , a check in the amount of $                    , payable to
Executive in satisfaction of the Company’s obligation to Executive under
Paragraph 4(e) of the Management Continuity Agreement.

4.           Benefits. The benefits described by subparagraphs 4(c) and 4(d) of
the Management Continuity Agreement will be provided to Executive in accordance
with the terms of the Management Continuity Agreement.

5.        Mutual Releases.

A-1 



--------------------------------------------------------------------------------



 



  5.1.   In accordance with Paragraph 24 of the Management Continuity Agreement,
in consideration for the promises contained herein, Executive hereby releases
and forever discharges the Company from, and agrees not to sue or join in any
suit against the Company for, any and all charges, complaints, liabilities,
claims, promises, agreements, controversies, damages, causes of action, suits or
expenses of any kind or nature whatsoever, known or unknown, foreseen or
unforeseen to the date upon which Executive executes this Agreement
(collectively, “Claims”), including (but not limited to) claims arising in any
way from Executive’s employment with the Company, Executive’s service as an
officer [and director] of the Company, Executive’s status as a shareholder of
the Company, or Executive’s agreements to resign Executive’s employment as
provided in Section 2, above, including, without limitation, any and all alleged
discrimination or acts of discrimination that occurred or may have occurred on
or before the date upon which Executive executes this Agreement based upon race,
color, sex, creed, national origin, age, disability or any other violation of
any equal employment opportunity law, ordinance, rule, regulation or order
(including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended (“Title VII”); the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”) (as further described in Section 5.2
below); the Americans with Disabilities Act (“ADA”); claims under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); or any other
federal, state or local laws or regulations regarding employment discrimination
or termination of employment) and any claims for wrongful discharge, fraud, or
misrepresentation under any statute, rule, regulation or under the common law.
Excluded from this Agreement are any claims which cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”). Executive is waiving, however, Executive’s right to any monetary
recovery or relief should the EEOC or any other agency pursue any claims on
Executive’s behalf.     5.2.   Executive acknowledges that the Company
encouraged Executive to consult with an attorney of Executive’s choosing prior
to executing this Agreement, and through this Agreement encourages Executive to
consult with Executive’s attorney with respect to possible claims under the ADEA
and that Executive understands that the ADEA is a federal statute that prohibits
discrimination, on the basis of age, in employment, benefits, and benefit plans.
Executive wishes to waive any and all claims under the ADEA that Executive may
have, as of the date upon which Executive executes this Agreement, against the
Company, and hereby waives such

A-2



--------------------------------------------------------------------------------



 



      claims. Executive further understands that by signing this Agreement,
Executive is in fact waiving, releasing and forever giving up any claim under
the ADEA that may have existed on or prior to the date upon which Executive
executes this Agreement. Executive acknowledges that Executive is receiving
consideration for Executive’s waiver of any and all claims under the ADEA in
addition to anything of value to which Executive is already entitled. Executive
also acknowledges that the Company has informed Executive that Executive has at
Executive’s option, twenty-one (21) days from the date this Agreement was first
presented to Executive in order to consider this Agreement, and, if executed
prior to the expiration of the twenty-one (21) day period, Executive does hereby
knowingly and voluntarily waive all or part of said twenty-one (21) day period.
Executive also understands that Executive has seven (7) days following the date
upon which Executive executes this Agreement within which to revoke the release
contained in this Section 5.2 (the “Revocation Period”) by providing a written
notice of Executive’s revocation of the release and waiver contained in this
Section 5.2 to the Company. The release of claims under the ADEA contained in
this Section 5.2 does not become effective or enforceable until the Revocation
Period has expired.     5.3.   Notwithstanding the foregoing, Executive does
not, and will not, release, discharge or waive any rights to indemnification
that Executive may have under the By-Laws of the Company, the laws of the State
of Ohio, any indemnification agreement between Executive and the Company or any
insurance coverage maintained by or on behalf of the Company, nor will the
Company take any action, directly or indirectly, to encumber or adversely affect
Executive’s rights under any such indemnification arrangement. Further, the
release contained in this Section 5 will not affect any rights granted to
Executive, or obligations of the Company, under the terms of this Agreement or
under the terms of any employee benefit plan (within the meaning of Section 3(3)
of ERISA) maintained by the Company or, except to the extent such rights have
previously been satisfied or are satisfied pursuant to this Agreement, under the
terms of the Management Continuity Agreement.     5.4.   Except for Claims based
upon fraud or intentional misrepresentation, the Company, as a material
inducement to Executive to enter this Agreement, and in consideration of the
promises contained herein, hereby releases and forever discharges Executive, and
Executive’s family, heirs, successors, assigns, agents and attorneys from, and
agrees not to sue or join in any suit against such parties for, any and all
Claims, which the Company

A-3



--------------------------------------------------------------------------------



 



      now has or owns or claims or could claim to have or own against Executive
and Executive’s family, heirs, successors, assigns, agents and attorneys arising
from Executive’s employment by the Company, Executive’s service as an officer,
employee or director of the Company, and Executive’s status as a shareholder of
the Company [, other than                               ]; provided, however,
that the release contained in this Section 5.4 will not affect any rights
granted to the Company, or Executive’s obligations, under the terms of this
Agreement.     5.5.   All Company files, access keys, desk keys, ID badges and
credit cards, and such other property of the Company as the Company may
reasonably request, in Executive’s possession must be returned no later than the
Termination Date.     5.6.   Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company or Executive.

6.           No Mitigation or Offset. Executive is under no obligation to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise. Except as otherwise
expressly provided in the Management Continuity Agreement, any and all amounts
payable and benefits to be provided by the Company to Executive under the terms
of this Agreement will not be subject to set-off or counterclaim for amounts
claimed by the Company to be owed to it by Executive, but will be subject to
restitution in accordance with Section 9.8.

7.           Survival. The expiration or termination of this Agreement will not
impair the rights or obligations of any party hereto that accrue hereunder prior
to such expiration or termination, except to the extent specifically stated
herein. In addition to the foregoing, (a) Executive’s and the Company’s
obligations contained in Section 5 will survive the expiration or termination of
this Agreement, and (b) the Company’s and Executive’s respective rights and
obligations as specified in Paragraph 25 of the Management Continuity Agreement
will survive any termination or expiration of this Agreement or the Management
Continuity Agreement, or the termination of the Executive’s employment for any
reason whatsoever.

8.        Dispute Resolution.

  8.1.   Except to the extent governed by Section 9.8, all disputes arising out
of, relating to or concerning this Agreement or the breach, termination or
validity thereof, shall be resolved pursuant to this Section 8. This includes
all claims or disputes whether arising in tort or contract and whether arising
under statute or common law, including, without limitation, Ohio Revised Code
Chapter 4112.01 et seq., Ohio Revised Code Section 4117.01, Title VII, the ADA,
the ADEA, and all other federal and state employment statutes.

A-4



--------------------------------------------------------------------------------



 



      Any such dispute shall be resolved by arbitration held in Cleveland, Ohio,
under the then-current Employment Dispute rules of the American Arbitration
Association (“AAA”). The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate shall be specifically enforceable.     8.2.   Executive
and the Company agree that either party must file any request for arbitration
with the AAA and serve on the other party within six (6) months after the date
on which the dispute arose and hereby waive any statute of limitations to the
contrary.     8.3.   The arbitrator shall have no authority to extend, modify,
or suspend any of the terms of this Agreement. The arbitrator is not empowered
to award damages in excess of compensatory damages and the Executive and the
Company hereby waive any right to recover such damages with respect to any
dispute resolved by arbitration. The Company shall pay the fees and costs of the
arbitrator. The arbitrator shall make his award in writing and shall accompany
it with an opinion discussing the evidence and setting forth the reasons for his
award. The decision of the arbitrator within the scope of the submission shall
be final and binding on the Executive and the Company, and any right to judicial
action on any matter subject to arbitration hereunder is waived (unless
otherwise required by applicable law), except suit to enforce this arbitration
award. If the rules of the AAA differ from those of this Section 8, the
provisions of this Section 8 shall control.

9.        Miscellaneous Provisions.

  9.1.   Binding on successors; assignment. This Agreement will be binding upon
and inure to the benefit of the Company, Executive and each of their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable;
provided, however, that neither this Agreement nor any rights or obligations
hereunder will be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company may assign this Agreement to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
stock, assets or businesses of the Company, if such successor expressly agrees
to assume the obligations of the Company hereunder.

A-5



--------------------------------------------------------------------------------



 



  9.2.   Governing law. This Agreement will be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Ohio,
without regard to conflicts of law principles.     9.3.   Severability. Any
provision of this Agreement that is deemed invalid, illegal or unenforceable in
any jurisdiction will, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal or unenforceable in any
other jurisdiction.     9.4.   Notices. For all purposes of this Agreement, all
communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder will be in writing and
will be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three business days after
having been sent by a nationally recognized overnight courier service such as
FedEx, UPS, or Purolator, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to Executive at
Executive’s principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.     9.5.  
Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same Agreement.     9.6.   Entire agreement. The terms of
this Agreement are intended by the parties to be the final expression of their
agreement with respect to the matters addressed herein and may not be
contradicted by evidence of any prior or contemporaneous agreement. The parties
further intend that this Agreement will constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative or other legal proceeding to vary the
terms of this Agreement.     9.7.   Amendments; waivers. This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by Executive and the Company. Failure on the part of either party to complain of
any action or omission, breach or default on the part of the other party, no
matter how long the same may continue, will never be deemed to be a waiver of
any rights or remedies

A-6



--------------------------------------------------------------------------------



 



      hereunder, at law or in equity. Executive or the Company may waive
compliance by the other party with any provision of this Agreement that such
other party was or is obligated to comply with or perform only through an
executed writing; provided, however, that such waiver will not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.    
9.8.   No inconsistent actions; enforcement. The Company and Executive will not
voluntarily undertake or fail to undertake any action or course of action that
is inconsistent with the provisions or essential intent of this Agreement.
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement. In the event Executive initiates or voluntarily
participates in any suit (as provided in Section 5.1), or if Executive fails to
abide by any of the terms of this Agreement, the Company may, in addition to any
other remedies it may have, reclaim any amounts paid to Executive under the
provisions of this Agreement or terminate any benefits or payments that are
subsequently due under this Agreement, without waiving the release granted
herein. In the event Executive revokes the ADEA release contained in
Sections 5.1 and 5.2 within the seven-day period provided under Section 5.2, the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to Executive under the provisions of this Agreement or terminate any
benefit or payments that are subsequently due under this Agreement. Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of Executive’s obligations under Section 5 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, Executive acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law, in equity or under this Agreement, upon adequate proof of
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Executive understands that by entering into this Agreement,
Executive will be limiting the availability of certain remedies that Executive
may have against the Company and limiting also Executive’s ability to pursue
certain claims against the Company.     9.9.   Headings and section references.
The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this

A-7



--------------------------------------------------------------------------------



 



      Agreement. All section references are to sections of this Agreement,
unless otherwise noted.     9.10.   Withholding. The Company will be entitled to
withhold from payment any amount of withholding required by law.     9.11.  
Authority. The Company represents and warrants that it and its signatory hereto
are duly authorized and empowered to execute and enter into this Agreement
without any further action or approval.

     THIS AGREEMENT INCLUDES A COMPLETE AND PERMANENT RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT
AND THAT EXECUTIVE FULLY KNOWS, UNDERSTANDS, AND APPRECIATES ITS CONTENTS, AND
THAT EXECUTIVE HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE
AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

A-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  POLYONE CORPORATION,         an Ohio corporation    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                     
 
  [Executive]

A-9